Citation Nr: 0102058	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-12 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
February 1965.

This case comes before the Board of Veterans' Appeals (Board) 
concerning a rating decision by the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the RO found that new and material evidence had 
not been submitted to reopen a claim for service connection 
for schizophrenia.  The Board notes that the RO issued an 
April 1999 statement of the case on the new and material 
evidence claim.  The record before the Board does not show 
that a timely and adequate substantive appeal concerning this 
issue has been received by the RO since the issuance of the 
SOC.  


FINDINGS OF FACT

1.  By a rating decision in October 1998, of which the 
veteran was informed by letter dated October 22, 1998, the RO 
found that new and material evidence had not been submitted 
to reopen a claim for service connection for schizophrenia.  

2.  The veteran filed a notice of disagreement with the 
October 1998 rating decision in November 1998.

3.  The RO issued a statement of the case on the new and 
material evidence claim on April 27, 1999.

4.  The record contains no documents filed within 60 days 
after the issuance of the statement of the case or within the 
remaining one-year period following notification of the 
rating decision, in which the veteran or his representative 
alleged specific error of law or fact concerning the finding 
that new and material evidence had not been submitted to 
reopen a claim for service connection for schizophrenia.  


CONCLUSION OF LAW

The veteran has not met the requirements to perfect an appeal 
of the denial of a claim that new and material evidence had 
been submitted to reopen a service connection claim for 
schizophrenia.  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. 
§ 20.202 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board consists of a timely notice of 
disagreement (NOD), and a timely filed substantive appeal in 
response to the statement of the case (SOC).  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200 (2000).  The claimant 
has one year from the date of notification of a rating 
decision to file a notice of disagreement to initiate the 
appeal process.  38 U.S.C.A. § 7105(b)(1) (West 1991).  In 
order to complete the appeal, a claimant must file a 
substantive appeal within 60 days of the mailing date of the 
SOC, or within the remaining time, if any, of the one-year 
period beginning on the date of notification of the rating 
decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302(b) (2000).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior supplemental statement of the case (SSOC).  The 
Board will construe such argument in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination or 
determinations being appealed.  The Board will not presume 
that an appellant agrees with any statement of fact contained 
in a SOC or SSOC that is not specifically contested.  Proper 
completion and filing of a substantive appeal are the last 
actions the appellant needs to take to perfect an appeal.  
38 C.F.R. § 20.202 (2000).  A decision as to the adequacy of 
allegations of error of fact or law in a substantive appeal 
will be made by the Board.  When the Board raises the issue 
of adequacy of the substantive appeal, the appellant and his 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on the question.  The date of 
mailing of the notice will be presumed to be the same as the 
date of the letter of notification.  38 C.F.R. § 20.203 
(2000).

The record contains a "Statement in Support of Claim", 
dated October 27, 1998 and received by the RO on November 13, 
1998, that indicates the veteran disagrees with the October 
1998 rating decision that denied his new and material 
evidence claim.  The RO issued the SOC on this new and 
material evidence claim on April 27, 1999.  The record does 
not contain any evidence of the veteran submitting an 
adequate substantive appeal on this new and material evidence 
claim after the issuance of the April 1999 SOC.  

The Board finds that the veteran timely filed the VA Form 9 
in May 1999, but that his VA Form 9 fails to qualify as an 
adequate substantive appeal.  The VA Form 9 did not 
specifically address the issue of new and material evidence 
to reopen the service connection for schizophrenia claim.  
Rather, on this form, the veteran simply requested a personal 
hearing before the RO, and never addressed the substance of 
his disagreement with the prior rating decision.  The 
veteran's testimony at a subsequent personal hearing could 
have satisfied his obligation to provide the factual or legal 
basis for his disagreement with the RO's rating decision.  
However, the veteran canceled his personal hearing by way of 
written correspondence with the RO in February 2000.  Thus, 
the veteran passed up an opportunity at a personal hearing to 
satisfy the mandate of an adequate substantive appeal.  
Furthermore, the veteran did not otherwise submit any 
additional evidence or argument, during the prescribed period 
to perfect an appeal, as to the factual or legal basis for 
his disagreement with the rating decision.        

The RO certified the veteran's appeal and sent the claims 
folder to the Board in February 2000.  The record before the 
Board does not contain any document, filed within 60 days 
after the issuance of the SOC, or within the remainder of the 
one-year period beginning on the date of notification of the 
rating decision, which alleges any errors of fact or law in 
the denial of the veteran's new and material evidence for 
schizophrenia claim.

In a letter dated November 17, 2000, the Board informed the 
veteran that, pursuant to 38 C.F.R. § 20.302(b), he had not 
submitted a timely substantive appeal on this claim following 
the issuance of the SOC.  The Board also informed the veteran 
that he was being given 60 days from the date of the letter 
to present a written argument or to request a hearing to 
present oral argument on the issue of adequacy of a 
substantive appeal.  The veteran returned this November 2000 
letter to the Board and indicated, by his signature to the 
Board's prepared statement, that he had no written argument 
to present and did not wish to request a hearing on the issue 
of the adequacy of his substantive appeal.  

To summarize, with respect to the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for schizophrenia, the Board finds that no 
adequate substantive appeal has been timely filed.  The 
record before the Board does not contain any document, filed 
within 60 days after the issuance of the SOC, which alleges 
any errors of fact or law in the denial of the veteran's 
service connection claim.  Accordingly, the Board lacks 
jurisdiction over this issue.  


ORDER

The claim of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
schizophrenia is dismissed.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

